oe department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u ill no kerrkkarkekkeekereerereeeee kurkkekeeekkereerrererereek hekrerrekeearekeeeerereeker attn eo rekkkkkererkekkekkke legend apr ao t- - ‘ ns organization a me er kirk i rak ik hr rrr rrr err ike kkk city m raha k hah hra h ear kr hear ierie krarkekkkekk state www eer k rrr erriererkeer eer ere religion d rrr kariekrer rare reer eere rreraaee communal agency err rhr ikk ahh keir rer eker ererere communal agency kekkekekkkeekkeekrekrekekrerekkrkre communal agency err khk kai kr k rarer erie ire communal agency me rr kh rak rak rrr ere krere rare ire communal agency ee khkkekekekkekkekeekekrekreaerererere communal agency kkekkkekekereererererrekeereereerer communal agency me kkk kkikkekkekkeerekerereeeekekeerke communal agency a kkk kkkakkkeaekrkerereeeerkreeereree communal agency rekrkkkkkeekekerereererereeereeree communal agency kkk hkekekkekkekkkekekerererererere communal agency kreekekekerekrekererererererrekeeee communal agency ek kkkekekekkekkkekeekerrreeerereeer inneheeneaceanienateait page church church church church church church iri rikki iihr reiki ee a ir iii rik ir ii iii iii ir ee ii ri iii iii ik church rra kaerkkrererekererererer council w committee a iii iiit rr iiit ii ire ee fees ii i ik ik date erika ihhk ier erererr ere committee j ho dsndndonnannionnininti plan xx year dear krekekrkekkkkkee erk rerrkrkerrrererer eker me rhi ki kai rr iari iiis this is in response to a letter dated date supplemented by additional correspondence dated april june june august and date and march and date in which your authorized representatives requested a ruling on your behalf under sec_414 of the internal_revenue_code code in support of the ruling_request under penalty of perjury you have submitted the following facts and statements city m is a large metropolitan area in state w in which people who practice religion d reside although diverse philosophically and in matters of religious observance the city m adherents of religion d participate in contribute to and assist in maintaining a number of religion d churches and communal agencies in city m the religion d churches are churche sec_1 through churches which are religious congregations in city m that practice religion d the churches are formal places of worship of religion d the religion d communal agencies are organization a and communal agencie sec_1 through communal agencies’ sestanteennnwnsunenseves page organization a was founded in year with the mission of ensuring the continuity of religion d enhancing the quality of religion d life and building a strong religion d community in city m organization a is a principal fundraiser in the religion d community in city m organization's individual mission in some instances a communal agency may receive as much a sec_85 -95 of its operating budget from organization a organization a is a nonstock membership corporation chartered as a not-for-profit corporation under state w law it disburses funds to the communal agencies for use in carrying out each through paid staffs of professional employees the communal agencies and the churches operate numerous programs intended to provide communal cultural and religious support for individuals professing religion d in city m in the aggregate the communal agencies and the churches serve to further the religion d teachings tenets and principles of righteousness charity and social justice and are committed to providing the means resources and planning necessary to accomplish numerous goals including but not limited to formation of a religion d system of communal social service cultural and educational agencies ie the communal agencies in city m support for programs and services of the city m communal agencies that implement their missions acting in a centrally organized manner for soliciting collecting allocating and distributing funds received from contributions bequests and endowments and assisting other charitable educational and religious institutions in meeting the needs of religion d adherents in city m identification recruitment education and motivation of religion d adherents who will be willing to serve in leadership positions within the city m religion d community strengthening of religion d churches and congregations within the community dissemination of information of interest to practitioners of religion d in city m in particular news about community events and religious education and support and assistance for efforts at improving social economic and cultural well-being of religion d adherents in the city m metropolitan area according to its mission statement organization a adheres to religion d religious doctrine and also requires that all members be religion d members organization a also adheres to the tenets of religion d by virtue of its extensive reliance on religion d clergy guidance in all facets of its operation by spending its resources and providing programming that is in accordance with religion d law and by serving as a financial fundraiser for the churches in accordance with religion d law organization a also receives assistance from religion sete page d institutions including substantial spiritual assistance from clergy of the churches the churches and the communal agencies are all chartered as not-for-profit corporations under the laws of state w each corporation has been determined to be an organization as described in sec_501 of the code and is exempt from federal_income_tax under sec_501 the relationship between the communal agencies including organization a and the churches is mutually supportive and beneficial the churches and their clergy generally are strong supporters of the communal agencies providing facilities for meetings and publicity for fundraising campaigns the churches also are major beneficiaries of programs and projects that either are operated or supported by the communal agencies and are designed to enrich the lives of or provide educational support for adherents of religion d in city m many individuals who are or have been officers of the churches also serve as members of the boards of directors of the communal agencies the vast majority of current members of the boards of directors of the communal agencies are actively affiliated with religion d and a city m church in addition more than half of the communal agencies have one or more members of the religion d clergy occupying staff positions contact and cooperation between the communal agencies and the churches is further buttressed by institutions specifically designed for such purposes council w a state w council of religion d clergy and committee a an agency relations committee of organization a are intended to further the mutual interests that exist among the communal agencies and the churches in furtherance of the teachings and tenets of religion d the communal agencies and the churches sponsor numerous joint programs throughout the year these programs emphasize the common aims of religion d such as the promotion of religious education outreach to co-religionists who currently are not affiliated with a city m church and strengthening of community programs to ensure that future generations are committed to religion d the churches organization a and the other communal agencies are staffed by paid professional employees prior to date the churches and the communal agencies each maintained separate group_health_plans for the benefit of their own employees and their employees’ dependents the availability of cost-effective group health benefits for the employees of small employers had become a serious problem for the communal agencies some of the employees of the communal agencies were part-time employees at more than one communal agency they earned the equivalent of full-time pay but did not qualify for group health benefits at any single agency due to insufficient service hours for any one agency the communal agencies believed that good quality health care for workers and their families should be provided to all of their full-time_equivalent_employees at an affordable cost in searching for ways to provide good quality health care to their employees and their inebhhnenenndneneeene page families the communal agencies determined that a group welfare plan was the most appropriate means to accomplish their objective for this purpose organization a in partnership with the other communal agencies and the churches combined to establish plan x the communal agencies and the churches joined together cooperatively to establish plan x primarily for the purpose of making lower cost health care available to their employees plan x was effective as of date it has been represented that plan x has never made the coverage election provided for in sec_410 of the code and has never filed a form_5500 in addition the communal agencies formed committee j for the sole purpose of administering employee benefit plans for its member employers including plan x plan x is sponsored by organization a in partnership with the other communal agencies plan x is intended to cover the employees of organization a and the other communal agencies as well as the employees of the churches committee j’s sole purpose is the administration of plan x which may include entering into plan related contracts with insurers and benefit providers committee j is a nonstock membership corporation chartered as a not-for-profit corporation under state w law membership in committee j is limited to i organization a and its constituent member and affiliated agencies which are tax-exempt organizations as described in sec_501 of the code and are governed in accordance with the tenets and principles of religion d and share its mission and philosophy ii religious congregations and churches in city m members of which are adherents of religion d and iii other employers in state w which are tax-exempt organizations described in sec_501 of the code and are governed in accordance with the tenets and principles of religion d and share its mission and philosophy an employer must be designated as a member of the corporation by the board_of directors of committee j none of the members or any of their employees are engaged or employed in connection with unrelated trades_or_businesses within the meaning of sec_513 of the code only employees of members of committee j including employees of organization a are eligible to participate in plan x no employees of for-profit entities can participate in plan x committee j administers plan x its governing board is required to adhere to the tenets principles mission and philosophy of religion d members of committee j are divided into three classes of members the large employer members are designated employers which have fifty or more full-time_equivalent_employees the intermediate employer members are designated employers with from ten through forty-nine full-time_equivalent_employees the small_employer members are designated employers having one or more but fewer than ten full-time_equivalent_employees the members of the board_of directors of committee j are elected by its members the large employer members elect six directors the intermediate employer members elect two directors and the small_employer members elect one director the bylaws of committee j require that its board_of directors govern the corporation’s affairs in accordance with the tenets principles mission and philosophy of religion d based upon the foregoing facts and representations organization a requests a ruling that plan x sponsored by organization a and participated in by eligible communal agencies jenn nde ddd ieobnbaneek page is a church_plan within the meaning of sec_414 of the code sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 of the code provides that a pian will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides in part that an employee of a church or a convention or association of churches shail include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church or a convention or association of churches to have a church_plan under sec_414 of the code that organization must establish that its employees are employees or deemed employees of a church or a convention or association of churches under sec_414 employees of an organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church or a convention or association of churches and provides for administration or funding or both of the plan by an organization described in sec_414 of the code in this case organization a the other communal agencies and the churches who are participating employers in plan x are all chartered as not-for-profit corporations under the laws of state w each has been determined by the service to be an organization as described in sec_501 of the code and exempt from tax under sec_501 organization a was founded in year with the mission of ensuring the continuity of religion d enhancing the quality of religion d life and building a strong religion d community in city m each of the churches and communal agencies shares a similar khkeerekkererekererekreekee oq ke page mission depending on its specific purpose including furthering religion d teachings tenets and principles of righteousness charity and social justice the communal agencies and the churches are funded and supported by the adherents of religion d in city m although diverse philosophically and in matters of religious observance the churches and church members as individuals participate in contribute to and assist in maintaining the communal agencies the relationship between the communal agencies including organization a and the churches is mutually supportive and beneficial the communal agencies have a continuing responsibility to promote affiliation with religion d and a number of members of the religion d clergy sit on the boards of these organizations many individuals who are or have been officers of the churches also serve as members of the boards of the communal agencies and the vast majority of current board members are actively affiliated with religion d and a city m church in addition more than half of the communal agencies have one or more members of the religion d clergy occupying professional staff positions and contact collaboration and partnership between the communal agencies and the churches is further enhanced by the ongoing operation of council w and committee a the churches are religious congregations in city m that practice religion d as well as formal places of worship of religion d the ongoing interrelationships and strong commitments to furthering the teachings tenets and culture of religion d among members of organization a the other communal agencies and the churches evidence the common religious bonds and convictions that exist among members of these institutions and to religion d thus it is concluded that organization a and the other communal agencies share common religious bonds and convictions with the churches and are considered to be associated with the churches within the meaning of sec_414 of the code it is further concluded that the employees of organization a and the other communal agencies are employees of organizations that are exempt from tax under sec_501 of the code and associated with the churches within the meaning of sec_414 accordingly under the rules of sec_414 and sec_414 of the code the employees of organization a and the other communal agencies are deemed to be employees of the churches and are therefore considered to be church employees for purposes of the church_plan rules having established that the employees of organization a and the other communal agencies are deemed to be church employees the remaining issue is whether committee j is an organization controlled by or associated with a church or a convention or association of churches that has as its principal purpose or function the administration or funding of a plan or plans for the provision of retirement benefits or welfare benefits or both within the meaning of sec_414 of the code in this case it has been represented that the communal agencies and the churches have relationships which are mutually supportive and beneficial organization a and the other communal agencies share common religious bonds and convictions with the churches as evidenced by their actions and missions it has also been represented that the communal krakrekerrreekeekereerererier page agencies formed committee j solely for the purpose of administering employee benefit plans such as plan x for the employees of the communal agencies and the churches that are members of committee j committee j’s board_of directors consists of nine individuals elected by its members committee j’s bylaws require that its board_of directors govern committee j’s affairs in accordance with the tenets principles mission and philosophy of religion d the board_of directors reports directly to the communal agencies is responsible for overall sponsorship and administration of plan x and has final_decision making authority with respect to all matters relating to plan x based on these representations it is concluded that committee j is controlled by or associated with a church or a convention or association of churches within the meaning of sec_414 of the code in addition the sole purpose or function of committee j is the administration of employee benefit plans including plan x therefore under the rules of sec_414 of the code committee j is an organization the principal purpose or function of which is the administration or funding of a welfare_benefit_plan for individuals who are deemed to be employees of a church or a convention or association of churches accordingly we conclude that plan x is a church_plan within the meaning of sec_414 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions regarding this letter please contac serre rarer ere aeee ees please address all correspondence to se t ep ra t4 kkk rereereekrekrrerere sincerely yours s donzell littlejohn manager employee_plans technical group enclosures copy of deleted letter notice
